Exhibit 10.22

Partner Agreement Between

OZ Advisors LP and Wayne N. Cohen

This Partner Agreement (as amended, modified, supplemented or restated from time
to time, this “Agreement”) dated as of February 22, 2017 reflects the agreement
of OZ Advisors LP (the “Partnership”) and Wayne N. Cohen (the “Limited Partner”)
with respect to certain matters concerning (i) the conditional grant by the
Partnership to the Limited Partner on a date determined by the General Partner
that shall be no later than March 1, 2017 (such date, the “Incentive Grant
Date”) of Class D Common Units under the Och-Ziff Capital Management Group LLC
2013 Incentive Plan (as amended, modified, supplemented or restated from time to
time, the “Plan”) as a retention and long-term incentive compensation award,
(ii) the conditional grant by the Partnership to the Limited Partner on the
Incentive Grant Date of Class P Common Units under the Plan as an additional
element of such retention and long-term compensation incentive award, and
(iii) his rights and obligations under (A) an Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of December 14, 2015 (as
amended, modified, supplemented or restated from time to time, including on or
prior to the Incentive Grant Date substantially in the form of the draft
agreement provided to the Limited Partner on January 25, 2017 other than
provisions relating to the issuance of Class B Shares in respect of Class P
Common Units, the “Limited Partnership Agreement”), (B) the Partner Agreement
dated as of November 10, 2010 that was entered into between the Limited Partner
and the Partnership in connection with his admission to the Partnership (the
“2010 Partner Agreement”) and the Partner Agreement dated as of April 15, 2013
entered into between the Limited Partner and the Partnership (the “2013 Partner
Agreement” and together with the 2010 Partner Agreement, the “Existing Partner
Agreements”), and (C) an Exchange Agreement relating to exchanges of Class P
Common Units to be dated on or prior to the Incentive Grant Date substantially
in the form of the draft agreement provided to the Limited Partner on
January 25, 2017 (as amended, modified, supplemented or restated from time to
time, the “Class P Exchange Agreement”) and the Amended and Restated Exchange
Agreement dated as of August 1, 2012 relating to exchanges of Class A Common
Units (as amended, modified, supplemented or restated from time to time, the
“Class A Exchange Agreement” and together with the Class P Exchange Agreement,
the “Exchange Agreements”). This Agreement shall be a “Partner Agreement” (as
defined in the Limited Partnership Agreement). The General Partner confirms that
the Limited Partner has been designated as an “Original Partner” (for purposes
of the Limited Partnership Agreement). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Limited
Partnership Agreement. The Board of Directors (the “Board”) of Och-Ziff Capital
Management Group LLC (the “Company”), including a majority of the independent
directors, has approved the conditional awards of Class D Common Units and the
Class P Common Units described in Sections 1 and 2 of this Agreement after
receiving the recommendation of the Compensation Committee of the Board (the
“Compensation Committee”).

In consideration of such conditional awards and other benefits to be provided by
the Partnership and its Affiliates to the Limited Partner, the Limited Partner
hereby commits to remain with the Partnership and its Affiliates for at least
six years following the Incentive Grant Date, subject to the terms and
conditions of this Agreement.

Grant of Class D Common Units to the Limited Partner. The Partnership shall
conditionally issue to the Limited Partner 3,800,000 Class D Common Units (the
“Incentive D Units”) on the

Incentive Grant Date. Upon such conditional issuance, the General Partner shall
designate the Incentive D Units as a new series of Class D Common Units (“Class
D-31”) pursuant to the provisions of Section 3.1(f) of the Limited Partnership
Agreement and the General Partner shall cause the Limited Partner to be named as
the holder of the Incentive D Units in the books of the Partnership. Upon
issuance, the portion of the Limited Partner’s Capital Account balance
attributable to the Incentive D Units shall be $0 (zero dollars). Upon issuance,
the Incentive D Units shall be designated as “Original Common Units” of the
Limited Partner (for purposes of the Limited Partnership Agreement) by the
General Partner and the rights, duties and obligations of the Limited Partner
with respect to the Incentive D Units under the Limited Partnership Agreement
shall be the same as those applicable thereunder to the Common Units he owns
immediately prior to the Incentive Grant Date, except to the extent modified by
the terms of this Agreement.

Grant of Class P Common Units to the Limited Partner. The Partnership shall
conditionally issue to the Limited Partner 6,700,000 Class P Common Units (the
“Incentive P Units” and, together with the Incentive D Units, the “Incentive
Units”) on the Incentive Grant Date. Upon such conditional issuance, the General
Partner shall designate the Incentive P Units as a new series of Class P Common
Units (“Class P-1”) pursuant to the provisions of Section 3.1(j) of the Limited
Partnership Agreement and the General Partner shall cause the Limited Partner to
be named as the holder of the Incentive P Units in the books of the Partnership.
Upon issuance, the portion of the Limited Partner’s Capital Account balance
attributable to the Incentive P Units shall be $0 (zero dollars). Upon issuance,
the rights, duties and obligations of the Limited Partner with respect to the
Incentive P Units under the Limited Partnership Agreement shall be the same as
those applicable thereunder to other Class P Common Units of the Partnership,
except to the extent modified by the terms of this Agreement.

Withdrawal, Vesting and Non-Compete Provisions.

Withdrawal and Vesting Provisions. Notwithstanding any provisions of the Limited
Partnership Agreement to the contrary, the following provisions shall apply with
respect to the Limited Partner and any Related Trusts and their Incentive Units:

(i) Vesting of Incentive D Units. Except as set forth in Section 3(a)(ii) below,
the Incentive D Units shall conditionally vest commencing upon the third
anniversary of the Incentive Grant Date, subject to the Limited Partner’s
continued service and the other terms hereof, such that (i) on the third
anniversary of the Incentive Grant Date, 50.00% of the Incentive D Units shall
become conditionally vested and (ii) on each subsequent anniversary of the
Incentive Grant Date through and including the sixth anniversary of the
Incentive Grant Date, an additional portion of the Incentive D Units shall
become conditionally vested in accordance with the following vesting schedule
(the “D Unit Vesting Schedule”):

 

Anniversary of
Incentive Grant Date   Cumulative Percentage of
Conditionally Vested Incentive D
Units   3     50.00 %  4     66.67 %  5     83.33 %  6     100.00 % 

 

2

(ii) Exceptions to D Unit Vesting Schedule. Upon the Limited Partner ceasing to
be an Active Individual LP, all Incentive D Units that have conditionally vested
in accordance with the D Unit Vesting Schedule shall be retained and all of the
unvested Incentive D Units shall be forfeited, with the following exceptions:

(1) Withdrawal for Cause. If, prior to the sixth anniversary of the Incentive
Grant Date, the Limited Partner is subject to a Withdrawal pursuant to clause
(A) (Cause) of Section 8.3(a)(i) of the Limited Partnership Agreement (a
“Withdrawal for Cause”), subject to any additional forfeiture or reallocation of
the Incentive D Units as set forth herein (including pursuant to Section
3(b)(ii)), (i) all of the unvested Incentive D Units as of such date shall be
forfeited on the date of the Withdrawal for Cause and (ii) 50% of the
then-vested Incentive D Units shall be forfeited on the date of the Withdrawal
for Cause. On and after the sixth anniversary of the Incentive Grant Date, no
Incentive D Units shall be forfeited or reallocated upon a Withdrawal for Cause.

(2) Termination without Cause. If the Limited Partner is subject to a Special
Withdrawal pursuant to Section 8.3(b)(i) of the Limited Partnership Agreement or
a Withdrawal pursuant to clause (B) (PPC Termination) of Section 8.3(a)(i) of
the Limited Partnership Agreement (such Special Withdrawal or Withdrawal, a
“Termination without Cause”), subject to any additional forfeiture or
reallocation of the Incentive D Units as set forth herein (including pursuant to
Section 3(b)(ii)), any then-vested Incentive D Units shall be retained and an
additional portion of the Incentive D Units shall conditionally vest on the date
of the Termination without Cause based on the number of years from the Incentive
Grant Date as set forth in the table below (and any Incentive D Units remaining
unvested shall be forfeited on such date):

 

Termination Date relative to

Anniversaries of the Incentive

Grant Date

   Additional Percentage of
Total Incentive D Units
To Become
Conditionally Vested     Total Percentage of
Incentive D Units to be
Conditionally Retained
as Vested Incentive D
Units  

prior to 3rd

     50.00 %      50.00 % 

on or after 3rd but prior to 4th

     16.67 %      66.67 % 

on or after 4th but prior to 5th

     16.67 %      83.33 % 

on or after 5th but prior to 6th

     16.67 %      100.00 % 

on or after 6th

     0.00 %      100.00 % 

(3) Withdrawal due to a Resignation. If the Limited Partner is subject to a
Withdrawal pursuant to clause (C) (Resignation) of Section 8.3(a)(i) of the
Limited Partnership Agreement (a “Withdrawal due to a Resignation”): (i) all
then-unvested Incentive D Units shall be forfeited on the date of such
Withdrawal, and (ii) a portion of the then-vested Incentive D Units shall be
forfeited on such date, and the remainder of the vested Incentive D Units shall
be conditionally retained, based on the number of years from the Incentive Grant
Date as set forth in the table below:

 

3

Withdrawal Date relative to

indicated Anniversary of

Incentive Grant Date

   Vested Incentive D Units
to be Forfeited as a
Percentage of Total
Incentive D Units     Total Percentage of
Incentive D Units to be
Conditionally Retained
as Vested Incentive D
Units  

prior to 3rd

     [N/A ]      0 % 

on or after 3rd but prior to 4th

     16.67 %      33.33 % 

on or after 4th but prior to 5th

     16.67 %      50.00 % 

on or after 5th but prior to 6th

     16.67 %      66.67 % 

on or after 6th

     0.00 %      100.00 % 

(4) Death or Disability. In the event of the Limited Partner ceasing to be an
Active Individual LP due to death or Disability, 100% of the unvested Incentive
D Units as of such date shall continue to vest in accordance with the D Unit
Vesting Schedule without any service requirements.

(iii) Vesting of Incentive P Units. Except as set forth in Section 3(a)(iv)
below, the Incentive P Units shall conditionally vest or be forfeited as
provided in the Limited Partnership Agreement, subject to the other terms
hereof.

(iv) Exceptions to P Unit Vesting Schedule. Notwithstanding any provision of the
Limited Partnership Agreement to the contrary:

(1) Withdrawal for Cause. If the Limited Partner is subject to a Withdrawal for
Cause at any time, all of the vested and unvested Incentive P Units shall be
forfeited on the date of such Withdrawal.

(2) Termination without Cause. If the Limited Partner is subject to a
Termination without Cause, subject to any additional forfeiture or reallocation
of the Incentive P Units as set forth herein (including pursuant to Section
3(b)(ii)):

 

  (A) any then-vested Incentive P Units shall be conditionally retained; and

 

  (B)

a portion of the then-unvested Incentive P Units shall become eligible to vest
on the date of the Termination without Cause based on the number of years from
the Incentive Grant Date, with such portion to equal the lesser of (i) 100% of
the then-unvested Incentive P Units and (ii) the percentage of total Incentive P
Units set forth in the table below, with any unvested Incentive P Units that do
not become eligible to vest on such date to be forfeited on such date; provided
that (x) if the Termination without Cause occurs on or after the third
anniversary of the Incentive Grant Date, all unvested Incentive P Units that
become eligible to vest in accordance with this Section 3(a)(iv)(2)(B) will be
conditionally retained subject to attainment of the Class P Performance
Threshold until the earlier of (a) the first anniversary of the date of the
Termination without Cause and (b) the sixth anniversary of the Incentive Grant
Date (and any such unvested Incentive P Units that have not attained the Class P
Performance Threshold on or prior to such earlier date shall be forfeited on
such date),

 

4

  and (y) if the Termination without Cause occurs prior to the third anniversary
of the Incentive Grant Date, all unvested Incentive P Units that become eligible
to vest in accordance with this Section 3(a)(iv)(2)(B) will be conditionally
retained subject to attainment of the Class P Performance Threshold until the
fourth anniversary of the Incentive Grant Date; provided that in no event shall
the Class P Performance Threshold be measured prior to the third anniversary of
the Incentive Grant Date (and any such unvested Incentive P Units that have not
attained the Class P Performance Threshold on or prior to the fourth anniversary
of the Incentive Grant Date shall be forfeited on such date):

 

Date of Termination without Cause

relative to Anniversaries of the

Incentive Grant Date

   Percentage of Total Incentive P Units to
become Eligible to Vest (in addition to all
then-vested Incentive P Units)  

prior to 3rd

     50.00 % 

on or after 3rd but prior to 4th

     66.67 % 

on or after 4th but prior to 5th

     83.33 % 

on or after 5th but prior to 6th

     100.00 % 

on or after 6th

     100.00 % 

(3) Withdrawal due to a Resignation. If the Limited Partner is subject to a
Withdrawal due to a Resignation at any time (regardless of whether or not the
Class P Service Condition has been satisfied at the time of such Withdrawal):

 

  (A) all then-unvested Incentive P Units (including any that have satisfied the
Class P Service Condition but not the Class P Performance Threshold) shall be
forfeited on the date of such Withdrawal; and

 

  (B) a portion of the vested Incentive P Units then outstanding shall be
retained based on the number of years from the Incentive Grant Date and the
remainder shall be forfeited on the date of such Withdrawal as follows:

 

  (x) a portion of the vested Incentive P Units then outstanding shall be
conditionally retained such that the number of then-vested Incentive P Units
(including for purposes of this paragraph (x) any vested Incentive P Units that
have been exchanged under the Class P Exchange Agreement (“Exchanged P Units”)
(“Total Vested P Units”) shall equal the product of (a) the number of Total
Vested P Units and (b) the percentage set forth in the table below; provided,
that no Exchanged P Units shall be forfeited under this Section 3(a)(iv)(3):

 

Date of Withdrawal due to

Resignation relative to indicated

Anniversary of Incentive Grant Date

   Percentage of Total
Vested P Units to be
Conditionally Retained  

prior to 3rd

     0 % 

on or after 3rd but prior to 4th

     33.33 % 

on or after 4th but prior to 5th

     50.00 % 

on or after 5th but prior to 6th

     66.67 % 

on or after 6th

     100.00 % 

 

5

  (y) all vested Incentive P Units then outstanding that are not conditionally
retained in accordance with paragraph (x) above shall be forfeited as of the
date of such Withdrawal.

(v) Effect of Forfeiture. Any unvested or conditionally vested Incentive P Units
forfeited by the Limited Partner or his Related Trusts in accordance with this
Section 3(a) shall be cancelled. Any Incentive D Units (or any Class A Common
Units into which such Incentive D Units have converted) forfeited by the Limited
Partner and his Related Trusts in accordance with this Section 3(a) shall be
reallocated in accordance with the terms of the Limited Partnership Agreement.

(vi) Continued Compliance with Restrictive Covenants. If the Limited Partner
ceases to be an Active Individual LP, regardless of the reason, including any
termination or resignation (whether, for the avoidance of doubt, due to the
failure of the Buyer to offer a Comparable Position or otherwise in connection
with or following a Change of Control, and in such case irrespective of whether
the Limited Partner remains in service in a Comparable Position through the COC
Vesting Period (as defined below)), the retention of any conditionally vested
Incentive Units by the Limited Partner and his Related Trusts in accordance with
this Section 3(a) or Section 4 (including any unvested Incentive Units that
become vested in accordance with this Section 3(a) or Section 4) shall be
subject to (A) the Limited Partner complying in all respects with the Limited
Partnership Agreement including, without limitation, the restrictions regarding
Confidentiality, Intellectual Property, Non-Solicitation, Non-Disparagement,
Non-Interference, Short Selling, Hedging Transactions, and Compliance with
Policies, each as set forth in Sections 2.12, 2.13, 2.18, and 2.19 of the
Limited Partnership Agreement, and (B) the Limited Partner executing and not
revoking a general release agreement in a form acceptable to the General Partner
that will be substantially similar to Exhibit A to the Limited Partnership
Agreement.

Non-Competition Provisions.

(i) Non-Competition Covenant. Notwithstanding any provisions of the Existing
Partner Agreements to the contrary, the Restricted Period with respect to the
Limited Partner shall, for purposes of Section 2.13(b) of the Limited
Partnership Agreement, conclude on the last day of the 24-month period
immediately following the date of the Limited Partner’s Special Withdrawal or
Withdrawal, regardless of the reason for the Special Withdrawal or Withdrawal,
including any termination or resignation (whether, for the avoidance of doubt,
due to the failure of the Buyer to offer a Comparable Position or otherwise in
connection with or following a Change of Control, and in any such case
irrespective of whether the Limited Partner remains in service in a Comparable
Position through the COC Vesting Period).

(ii) Consequences of Breach. The Incentive Units hereunder shall be
conditionally granted subject to the Limited Partner’s compliance with the
covenants set forth in Section 2.13(b) of the Limited Partnership Agreement.
Without limitation or contradiction of the foregoing, and in addition to the
applicability of Section 2.13(g) of the Limited Partnership Agreement, the
Limited Partner agrees that it would be impossible to compute the actual damages
resulting from a breach of any such covenants, and that the amounts set forth in
this Section 3(b)(ii) are reasonable and do not operate as a penalty, but

 

6

are a genuine pre-estimate of the anticipated loss that the Partnership and
other members of the Och-Ziff Group would suffer from breach of any such
covenants. In the event the Limited Partner breaches any such covenants, then
the Limited Partner shall have failed to satisfy the condition subsequent to the
grants of Incentive Units and the Limited Partner agrees that:

(1) on or after the date of such breach, any Incentive P Units shall be
forfeited and cancelled;

(2) on or after the date of such breach, any Incentive D Units (or any Class A
Common Units into which such Incentive D Units have converted) shall thereafter
be reallocated from the Limited Partner and his Related Trusts and shall be
reallocated in accordance with the Limited Partnership Agreement;

(3) on or after the date of such breach, all allocations and distributions on
the Common Units described in paragraph (2) above that would otherwise have been
received by the Limited Partner or his Related Trusts on or after the date of
such breach shall thereafter be reallocated from them in accordance with the
reallocations of such Common Units described above;

(4) on or after the date of such breach, no allocations shall be made to the
Limited Partner’s Capital Accounts and no distributions shall be made to the
Limited Partner or his Related Trusts in respect of any Incentive Units (or any
Class A Common Units into which such Incentive Units have converted);

(5) on or after the date of such breach, no Transfer (including any exchange
pursuant to the Exchange Agreements) of any Incentive Units (or any Class A
Common Units into which such Incentive Units have converted) of the Limited
Partner or his Related Trusts shall be permitted under any circumstances
notwithstanding anything to the contrary in any other agreement;

(6) on or after the date of such breach, no sale, exchange, assignment, pledge,
hypothecation, bequest, creation of an encumbrance, or any other transfer or
disposition of any kind may be made of any of the Class A Shares acquired by the
Limited Partner or his Related Trusts through (x) an exchange of any Incentive P
Units pursuant to the Class P Exchange Agreement or (y) an exchange of any
Class A Common Units into which any Incentive D Units have converted pursuant to
the Class A Exchange Agreement (any Class A Shares referenced in clause (x) or
(y), collectively, “Exchanged Class A Shares”); and

(7) on the Reallocation Date, the Limited Partner and his Related Trusts shall
immediately:

(A) pay to the Continuing Partners, in accordance with Section 2.13(g) of the
Limited Partnership Agreement, a lump-sum cash amount equal to the sum of:
(i) the total after-tax proceeds received by the Limited Partner and his Related
Trusts for any Exchanged Class A Shares that were transferred during the
24-month period prior to the date of such breach; and (ii) any distributions
received by the Limited Partner or his Related Trusts during such 24-month
period on Exchanged Class A Shares;

 

7

(B) transfer any Exchanged Class A Shares held by the Limited Partner or his
Related Trusts on and after the date of such breach to the Continuing Partners
in accordance with Section 2.13(g) of the Limited Partnership Agreement; and

(C) pay to the Continuing Partners in accordance with Section 2.13(g) of the
Limited Partnership Agreement a lump-sum cash amount equal to the sum of:
(i) the total after-tax proceeds received by the Limited Partner or his Related
Trusts for any Exchanged Class A Shares that were transferred on or after the
date of such breach; and (ii) all distributions received by the Limited Partner
or his Related Trusts on or after the date of such breach on Exchanged Class A
Shares.

Cross-References. References in the Limited Partnership Agreement to Sections
thereof (including Sections 2.13(b) and 2.13(g)) (as modified by the Existing
Partner Agreements, if applicable) that are modified by this Agreement shall be
deemed to refer to such Sections as modified hereby.

Change of Control; Liquidity.

Generally.

(i) Any Incentive P Units held by the Limited Partner and his Related Trusts are
entitled to participate in any Class P Liquidity Event or other liquidity event
in which Class P Common Units of other Limited Partners are entitled to
participate pursuant to the Limited Partnership Agreement (including a Tag-Along
Sale or a Drag-Along Sale), in each case subject to the terms and conditions
that are applicable to the other Limited Partners with respect to their Class P
Common Units; provided that in the case of a Change of Control, unvested
Incentive P Units shall only participate in such Change of Control on the terms
and to the extent provided in this Section 4.

(ii) Any Incentive D Units (or Class A Common Units into which they have
converted) held by the Limited Partner and his Related Trusts shall participate
in any liquidity event in which Class D Common Units (or Class A Common Units
into which they have converted, as applicable) of other Limited Partners are
entitled to participate pursuant to the Limited Partnership Agreement (including
a Tag-Along Sale or a Drag-Along Sale), in each case subject to the terms and
conditions that are applicable to the other Limited Partners with respect to
their Class D Common Units (or Class A Common Units into which they have
converted, as applicable); provided, that in the case of a Change of Control,
unvested Incentive D Units shall only participate in such Change of Control on
the terms and to the extent provided in this Section 4.

(iii) Any other Common Units held by the Limited Partner or his Related Trusts
shall participate in such events to the extent described in the Limited
Partnership Agreement and such terms shall not be modified by this Agreement.

 

8

Unvested Incentive D Units. The following provisions shall apply with respect to
the unvested Incentive D Units upon a Change of Control (the date of the
consummation of any such event, the “Change of Control Date”):

(i) 50% of the total then-unvested Incentive D Units shall become conditionally
vested on the Change of Control Date, and such Incentive D Units shall
participate in the Change of Control to the extent provided in, and subject to
the terms of, the Limited Partnership Agreement (including the provisions of
Section 3.1(f) thereof).

(ii) The remaining 50% of the total then-unvested Incentive D Units shall be
converted into the same form of consideration paid to the other Individual
Limited Partners in connection with the Change of Control (such Incentive D
Units, as converted and together with any dividends, distributions or other
earnings thereon, the “COC Incentive D Units”), and treated in accordance with
Section 4(d).

(iii) Any unvested Incentive D Units that do not become vested or converted to
COC Incentive D Units following a Change of Control in accordance with this
Section 4(b) shall be forfeited by the Limited Partner and his Related Trusts
and shall be reallocated in accordance with the Limited Partnership Agreement.

(iv) For clarity, all vested Incentive D Units shall participate in the Change
of Control to the extent provided in, and subject to the terms of, the Limited
Partnership Agreement.

Incentive P Units Prior to Third Anniversary of the Incentive Grant Date. The
following provisions shall apply with respect to the Incentive P Units upon a
Change of Control that occurs before the third anniversary of the Incentive
Grant Date:

(i) 50% of the Incentive P Units that would otherwise be permitted to
participate in the Change of Control transaction in accordance with Section
3.1(j)(iv) of the Limited Partnership Agreement shall become conditionally
vested on the Change of Control Date and shall participate in the Change of
Control to the extent provided in, and subject to the terms of, Section
3.1(j)(iv) of the Limited Partnership Agreement.

(ii) The remaining 50% of the Incentive P Units that would otherwise have been
permitted to participate in the Change of Control transaction in accordance with
Section 3.1(j)(iv) of the Limited Partnership Agreement shall be converted into
the same form of consideration paid to the other Individual Limited Partners in
connection with the Change of Control (such Incentive P Units, as converted and
together with any dividends, distributions or other earnings thereon, the “COC
Incentive P Units” and, together with the COC Incentive D Units, the “COC
Incentive Units”), and treated in accordance with Section 4(d).

(iii) Any unvested Incentive P Units that do not become vested or converted into
COC Incentive P Units following a Change of Control in accordance with this
Section 4(c) shall be forfeited.

(iv) For clarity, upon a Change of Control that occurs on or after the third
anniversary of the Incentive Grant Date, all Incentive P Units shall participate
in the Change of Control to the extent provided in, and subject to the terms of,
the Limited Partnership Agreement.

 

9

COC Incentive Units.

(i) The COC Incentive Units shall become conditionally vested on the second
anniversary of the Change of Control Date (such period from the Change of
Control Date to the second anniversary thereof, the “COC Vesting Period”). Such
vesting shall be conditioned on the Limited Partner continuing to provide
service to the buyer or successor entity or entities (collectively, the “Buyer”)
in a Comparable Position (as defined in Section 4(e) below) through the COC
Vesting Period; provided, that if during the COC Vesting Period, the Limited
Partner’s service in a Comparable Position is terminated by the Buyer without
Cause, or by the Limited Partner because his position ceases to be a Comparable
Position, 100% of the COC Incentive Units shall vest as of the date of such
termination. The Partnership will cooperate with any position taken by the Buyer
and the Limited Partner to treat the transaction as an installment sale for U.S.
federal income tax purposes, to the extent consistent with applicable law, in
any situation where the transaction is a taxable sale or exchange.

(ii) Notwithstanding the foregoing, if the Limited Partner does not accept a
written offer for a Comparable Position upon a Change of Control, then all of
the COC Incentive Units shall be forfeited on such date; provided, that in the
event that the Limited Partner does not respond to such offer within seven
(7) business days he shall be deemed to have rejected such offer.

Comparable Position.

(i) Notwithstanding the foregoing, if the Limited Partner is not offered a
Comparable Position (as defined in Section 4(e)(ii) below) in writing upon the
occurrence of such Change of Control, then (A) 100% of the total then-unvested
Incentive D Units shall become conditionally vested on the Change of Control
Date and participate in such Change of Control in accordance with Section
4(b)(i) (with no Incentive D Units being treated as COC Incentive D Units for
purposes of this Agreement) and (B) 100% of the Incentive P Units shall become
conditionally vested on the Change of Control Date and shall participate in the
Change of Control in accordance with Section 4(c)(i) (with no Incentive P Units
being treated as COC Incentive P Units for purposes of this Agreement).

(ii) A “Comparable Position” means a position in which (A) the Limited Partner’s
primary office remains located in the New York metropolitan area, (B) subject to
the last sentence of this Section 4(e)(ii), the Limited Partner receives
compensation that is comparable in the aggregate to the compensation he was
receiving immediately prior to the Change of Control (excluding for purposes of
such comparison any equity compensation and any compensation based on equity
ownership, including distributions on equity, the Limited Partner receives prior
to or following the Change of Control), and which is not less than the rate of
$2 million per year, and (C) the Limited Partner’s employment is not conditioned
on a contractual agreement to remain in service for more than two years. The
Limited Partner agrees and acknowledges that, although the Buyer in its sole
discretion may choose to offer equity or cash incentives or other compensation
to the Limited Partner in

 

10

respect of the Limited Partner’s continued service during the COC Vesting
Period, the provisions relating to the continued vesting of the COC Incentive
Units pursuant to Section 4(d) in addition to payments at a rate of not less
than $2 million per year shall be deemed to satisfy clause (B) of the definition
of “Comparable Position” for the COC Vesting Period and the Buyer need not offer
any such equity or cash incentives or other compensation to the Limited Partner
in respect of the COC Vesting Period in order for the position offered by the
Buyer to the Limited Partner to constitute a “Comparable Position.”

The Incentive Units shall participate in any earn-outs, escrows and other
holdbacks on the same basis as the Class D Common Units or Class P Common Units
of the other Limited Partners, as applied on a pro rata basis in respect of the
Incentive Units. Any consideration that is released or otherwise becomes earned
and payable in respect of the Incentive Units during the COC Vesting Period
shall be paid or retained, as applicable, in accordance with the applicable
vesting provisions set forth in Section 4(d), as applied on a pro rata basis in
respect of the Incentive Units.

Additional Payments.

For each of Fiscal Years 2017, 2018 and 2019, the Limited Partner shall receive
cash payments from one or more of the Partnership or the other Operating Group
Entities in the aggregate amount of $2 million per Fiscal Year (“Additional
Payments”). The aggregate Additional Payments with respect to each such Fiscal
Year shall be paid by one or more of the Operating Group Entities quarterly in
advance, with an aggregate amount of $500,000 to be paid by the Operating Group
Entities to the Limited Partner on the first business day of each calendar
quarter of such Fiscal Year; provided that the Additional Payment with respect
to the first calendar quarter of Fiscal Year 2017 shall be made as soon as
reasonably practicable but no later than the first business day of the calendar
month following the date of this Agreement. Each quarterly Additional Payment
shall reduce the excess (if any) of (i) the aggregate cash distributions in
respect of such quarter of such Fiscal Year that would otherwise have been made
by the Operating Group Entities to the Limited Partner and his Related Trusts in
respect of all of their Common Units in the Operating Group Entities (each, a
“Quarterly Distribution”) or other interests in the Operating Group Entities
(such distributions, including Quarterly Distributions, “Partnership
Distributions”) over (ii) the Limited Partner’s Presumed Tax Liability (as
calculated for purposes of this Agreement based on the Aggregate Presumed Tax
Rate (as defined herein) rather than the Presumed Tax Rate) with respect to such
quarter for all Operating Group Entities (such excess, the “After-Tax
Distribution Amount”). Any Additional Payment not applied to reduce an After-Tax
Distribution Amount shall be applied to reduce the next quarter’s After-Tax
Distribution Amount and each subsequent quarter’s After-Tax Distribution Amount
until the full aggregate amount of all prior Additional Payments have been
applied to reduce After-Tax Distribution Amounts; provided, that (i) the
quarterly Additional Payments made during one Fiscal Year may only be applied to
reduce After-Tax Distribution Amounts with respect to the same Fiscal Year and
(ii) to the extent the aggregate Additional Payments plus After-Tax Distribution
Amounts with respect to a Fiscal Year equal at least $2 million, no further
Additional Payments shall be made with respect to such Fiscal Year. For U.S.
federal, state and local income tax purposes, Additional Payments shall be
treated as advances of the applicable Quarterly Distributions. To the extent the
aggregate amount of all Additional Payments for a Fiscal Year exceed applicable
Partnership Distributions for such Fiscal Year (excluding any Partnership
Distributions with respect to prior Fiscal Years), such excess shall be treated
as a distributive share of profits with respect to the Limited Partner’s Class C
Non-Equity Interests of the relevant Operating Group Entity. To the extent that,
following the end of any Fiscal

 

11

Year, the General Partner determines that any After-Tax Distribution Amounts
should be recalculated based on the actual taxable income allocated to the
Limited Partner, the Partnership or one of the other Operating Group Entities
will make a payment to the Limited Partner as an adjustment to the relevant
prior Additional Payment(s) or Partnership Distributions for such Fiscal Year,
or the Operating Group Entities shall reduce subsequent distributions or
payments to the Limited Partner as provided above, as applicable, to effect the
recalculation (and such adjustment shall be ignored for purposes of this Section
5(a) for the Fiscal Year for which the adjustment is made).

If the Limited Partner is subject to a Withdrawal due to Resignation prior to
December 31, 2019, the After-Tax Distribution Amount of Partnership
Distributions to be made to the Limited Partner and his Related Trusts following
the date of such Withdrawal shall be reduced by an aggregate amount equal to the
sum of all of the Additional Payments made to the Limited Partner prior to such
date.

For purpose of this Section 5, (i) the “Aggregate Presumed Tax Rate” means the
Presumed Tax Rate, plus the marginal self-employment tax rate or the net
investment income tax rate, as applicable, and shall be determined based on the
tax rates in effect with respect to the applicable year to which the relevant
tax liability pertains and (ii) distributions or payments “in respect of” a
Fiscal Year may include distributions or payments that occur after the end of
such Fiscal Year (as in the case of the fourth quarter of the Fiscal Year).

No Other Compensation. The Limited Partner agrees that (a) except for the
compensation to be provided to the Limited Partner pursuant to the terms of this
Agreement or in respect of any equity interests in the Och-Ziff Group previously
issued to the Limited Partner pursuant to existing agreements and for customary
expense reimbursements, the Limited Partner shall not be entitled to any other
compensation or distributions from, or have any interests in, any entity in the
Och-Ziff Group or any Affiliates thereof, except for any capital investments
made by the Limited Partner in any funds managed by the Och-Ziff Group, and
(b) consistent with the restrictions set forth in Sections 2.16 and 2.19 of the
Limited Partnership Agreement and the Och-Ziff Group’s compliance policies that
are generally applicable to Active Individual LPs that restrict outside
investments, the Limited Partner shall not have any interests in, or receive
compensation of any type from, businesses or entities other than the Operating
Group Entities and their Affiliates.

Delegation to Class B Shareholder Committee. Notwithstanding any provisions of
the Limited Partnership Agreement, any Existing Partner Agreement or this
Agreement to the contrary, the Limited Partner hereby irrevocably delegates all
power and authority to the Class B Shareholder Committee to exercise, on his
behalf, any and all of his rights in respect of Class B Shares issued in
connection with his Incentive D Units (upon such Incentive D Units becoming
Class A Common Units), and Incentive P Units, to the same extent as is provided
to the Class B Shareholder Committee with respect to Class A Units pursuant to
the Class B Shareholders Agreement dated as of November 13, 2007, as amended
from time to time (the “Class B Shareholders Agreement”). The Limited Partner
acknowledges and agrees that all such Class B Shares will be subject to the
Class B Shareholder Agreement upon issuance thereof.

Distributions. Notwithstanding any provisions of the Limited Partnership
Agreement to the contrary, the Limited Partner shall be entitled to receive
distributions from the Partnership in respect of his unvested and vested
Incentive D Units beginning with distributions with respect to the

 

12

income earned by the Partnership on and after the Incentive Grant Date that are
equivalent to those generally distributable to the Partners of the Partnership
in respect of their Common Units. The Limited Partner shall be entitled to
receive distributions from the Partnership in respect of any Participating
Class P Common Units as provided in the Limited Partnership Agreement.

Compensation Clawback Policy. As a highly regulated, global alternative asset
management firm, the Company has had a long-standing commitment to ensure that
its partners, officers and employees adhere to the highest professional and
personal standards. In the case of fraud, misconduct or malfeasance by any of
its partners, officers or employees, including, without limitation any fraud,
misconduct or malfeasance that leads to a restatement of the Company’s financial
results, or as required by law, the Compensation Committee would consider and
likely pursue a disgorgement of prior compensation, where appropriate based on
the facts and circumstances. The Compensation Committee will adopt and amend
clawback policies, as it determines to be appropriate, including, without
limitation, to comply with the final implementing rules regarding compensation
clawbacks mandated by the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and any other applicable law. The Compensation Committee may extend
and apply such clawback provisions to similarly situated levels of partners that
may not be required to be covered by applicable law as it determines to be
necessary or appropriate in its discretion. Notwithstanding anything to the
contrary herein, the Limited Partner hereby consents to comply with all of the
terms and conditions of any such compensation clawback policy adopted by the
Compensation Committee which may apply to the Limited Partner and other
similarly situated partners on or after the date hereof, and also agrees to
perform all further acts and execute, acknowledge and deliver any documents and
to take any further action requested by the Company to give effect to the
foregoing.

Exchange Rights.

Notwithstanding any terms of the Limited Partnership Agreement or the Class P
Exchange Agreement to the contrary, the Limited Partner and his Related Trusts
shall have no rights to exchange their Incentive P Units except as specifically
provided in Section 10(b) below.

Notwithstanding any terms of the Limited Partnership Agreement or the Class P
Exchange Agreement to the contrary but subject to Section 10(c) below, once the
Incentive P Units have become Participating Class P Common Units and the same
number of Class P Common Units granted to the Limited Partner in each of the
other Operating Group Entities on the Incentive Grant Date have become
Participating Class P Common Units (as defined in the limited partnership
agreements of such other Operating Group Entities) then, to the extent that
sufficient Appreciation has occurred with respect to the Partnership and the
other Operating Group Entities such that, in the determination of the General
Partner, all Participating Class P Common Units in each Operating Group Entity
have each become economically equivalent to a Class A Common Unit in such
Operating Group Entity as described in Section 3(j)(ii) of the limited
partnership agreement of the Operating Group Entity, then such Participating
Class P Common Units may participate in one or more exchanges in the Limited
Partner’s discretion as follows, and in each case as provided in, and in
accordance with and subject to the terms of, the Class P Exchange Agreement:
(i) except as set forth in clause (ii), (1) at any time on and after the third
anniversary of the Incentive Grant Date, up to 50.00% of the Participating
Class P Common Units in each Operating Group Entity may be exchanged, and (2) on
and after each of the fourth, fifth and sixth anniversaries of the Incentive
Grant Date, an additional portion of the Participating Class P Common Units in
each Operating

 

13

Group Entity may be exchanged so that up to a cumulative percentage of the
Participating Class P Common Units in each Operating Group Entity equal to
66.67%, 83.33% and 100%, respectively, may be exchanged on and after such
anniversary, and (ii) in the event of a Termination without Cause occurring
after the third, fourth and fifth anniversaries of the Incentive Grant Date, up
to a cumulative percentage of the Participating Class P Common Units in each
Operating Group Entity equal to 66.67%, 83.33% and 100.00%, respectively, may be
exchanged on and after such anniversary.

Notwithstanding any provision of this Agreement, the Limited Partnership
Agreement or the Exchange Agreements to the contrary, unless and until
shareholders of the Company approve an amendment to the Plan to reserve a
sufficient number of Class A Shares under the Plan, the Limited Partner and his
Related Trusts shall not be permitted to exchange (i) any Class A Common Units
into which the Incentive D Units have converted pursuant to the Class A Exchange
Agreement or (ii) any Incentive P Units pursuant to the Class P Exchange
Agreement. The Company agrees to promptly take all actions necessary to pursue
shareholder approval of such an amendment.

Acknowledgment. The Limited Partner acknowledges that he has been given the
opportunity to ask questions of the Partnership and has consulted with counsel
concerning this Agreement to the extent the Limited Partner deems necessary in
order to be fully informed with respect thereto.

Section 409A. This Agreement as well as payments and benefits under this
Agreement are intended to be exempt from, or to the extent subject thereto, to
comply with Code Section 409A (“Section 409A”), and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted in accordance therewith.
Notwithstanding anything contained herein to the contrary, the Limited Partner
shall not be considered to have terminated employment with the Partnership for
purposes of any payments under this Agreement which are subject to Section 409A
until the Limited Partner has incurred a “separation from service” from the
Partnership within the meaning of Section 409A. Each amount to be paid or
benefit to be provided under this Agreement shall be construed as a separate
identified payment for purposes of Section 409A and any payments described in
this Agreement that are due within the “short term deferral period” as defined
in Section 409A shall not be treated as deferred compensation unless applicable
law requires otherwise. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid an accelerated or additional tax under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the Limited
Partner’s separation from service shall instead be paid on the first business
day after the date that is six months following the Limited Partner’s separation
from service (or, if earlier, the Limited Partner’s date of death). To the
extent required to avoid an accelerated or additional tax under Section 409A,
amounts reimbursable to the Limited Partner shall be paid to the Limited Partner
on or before the last day of the year following the year in which the expense
was incurred and the amount of expenses eligible for reimbursement (and in kind
benefits provided to the Limited Partner) during one year may not affect amounts
reimbursable or provided in any subsequent year, and no reimbursement or in-kind
benefit shall be subject to liquidation or exchange for another benefit.

 

14

Miscellaneous.

Any notice required or permitted under this Agreement shall be given in
accordance with Section 10.10 of the Limited Partnership Agreement.

Except as specifically provided herein, this Agreement cannot be amended or
modified except by a writing signed by both parties hereto. Daniel S. Och (or,
following the death, Disability or Withdrawal of Daniel S. Och, the Partner
Management Committee (excluding the Limited Partner for purposes of such
decisions)) in his (or their) sole discretion may amend the provisions of this
Agreement relating to the Incentive Units or the terms of any Existing Partner
Agreements, in whole or in part, at any time, if he (or they) determine in his
(or their) sole discretion that the adoption of any such amendments are
necessary or desirable to comply with applicable law; provided, however, that,
if any such amendment would require the approval of the Compensation Committee,
then any such determinations or amendments shall be made by the Compensation
Committee in its sole discretion, based on recommendations from Daniel S. Och
(or, following the death, Disability or Withdrawal of Daniel S. Och, the Partner
Management Committee (excluding the Limited Partner for purposes of such
decisions)).

This Agreement and any amendment hereto made in accordance with Section 13(b)
shall be binding as to executors, administrators, estates, heirs and legal
successors, or nominees or representatives, of the Limited Partner, and may be
executed in several counterparts with the same effect as if the parties
executing the several counterparts had all executed one counterpart.

If any provision of this Agreement shall be deemed invalid or unenforceable as
written, it shall be construed, to the greatest extent possible, in a manner
which shall render it valid and enforceable, and any limitations on the scope or
duration of any such provision necessary to make it valid and enforceable shall
be deemed to be part thereof, and no invalidity or unenforceability of any
provision shall affect any other portion of this Agreement unless the provision
deemed to be so invalid or unenforceable is a material element of this
Agreement, taken as a whole.

The failure by any party hereto to enforce at any time any provision of this
Agreement, or to require at any time performance by any party hereto of any
provision hereof, shall in no way be construed as a waiver of such provision,
nor in any way affect the validity of this Agreement or any part hereof, or the
right of any party hereto thereafter to enforce each and every such provision in
accordance with its terms.

This Agreement amends the Limited Partnership Agreement to the extent
specifically provided herein. The parties hereto acknowledge and agree that, in
the event of any conflict with respect to the rights and obligations of the
Limited Partner between (i) the terms of the Limited Partnership Agreement and
(ii) the terms of this Agreement, the terms of this Agreement shall control.
Except as specifically provided herein, this Agreement shall not otherwise
affect any of the terms of the Limited Partnership Agreement or the Existing
Partner Agreements. For the avoidance of doubt, the parties hereto acknowledge
and agree that the non-competition, non-solicitation and other restrictive
covenants and other obligations that apply to the Limited Partner under the
Limited Partnership Agreement and the Existing Partner Agreements as currently
in effect shall remain unchanged as a result of this Agreement and shall
continue in full force and effect after the date hereof.

The Limited Partner acknowledges and agrees that an attempted or threatened
breach by the Limited Partner of the provisions of this Agreement would cause
irreparable injury to the

 

15

Partnership and the other members of the Och-Ziff Group not compensable in money
damages and the Partnership shall be entitled, without limitation of Section
13(h), to obtain a temporary, preliminary or permanent injunction prohibiting
any breaches of the provisions of this Agreement without being required to prove
damages or furnish any bond or other security.

Any remedies provided for in this Agreement shall be cumulative in nature and
shall be in addition to any other remedies whatsoever (whether by operation of
law, equity, contract or otherwise) which any party may otherwise have.

To the extent in the future additional or different taxes or rates are applied
to amounts due or income allocated under this Agreement or the Limited
Partnership Agreement, the after tax calculation herein shall be appropriately
adjusted to reflect the after tax intention to the extent applicable.

In the event of the Limited Partner’s Special Withdrawal or Withdrawal for any
reason, the Limited Partner will promptly return to the Operating Group Entities
all known equipment, data, material, books, records, documents (whether stored
electronically or on computer hard drives or disks or on any other media),
computer disks, credit cards, keys, I.D. cards, and other property, including,
without limitation, standalone computers, fax machines, printers, telephones,
and other electronic devices in the Limited Partner’s possession, custody, or
control that are or were owned and/or leased by members of the Och-Ziff Capital
Management Group in connection with the conduct of the business of the Operating
Group Entities and their Affiliates, and including in each case any and all
information stored or included on or in the foregoing or otherwise in the
Limited Partner’s possession or control that relates to Investors or OZ
counterparties, Investor or OZ counterparty contact information, Investor or OZ
counterparty lists or other Confidential Information.

Any breach of the six-year commitment set forth in the recitals hereto shall not
entitle either party to any additional rights, entitlements or obligations in
respect of such breach or result in any such damages other than as described in
this Agreement, the Existing Partner Agreements and the Limited Partnership
Agreement.

 

16

IN WITNESS WHEREOF, this Partner Agreement is executed and delivered as of the
date first written above by the undersigned, and the undersigned do hereby agree
to be bound by the terms and provisions set forth in this Partner Agreement.

 

GENERAL PARTNER:

OCH-ZIFF HOLDING CORPORATION,

a Delaware corporation

By:  

/s/ Daniel S. Och

Name:   Daniel S. Och Title:   Chief Executive Officer THE LIMITED PARTNER:

/s/ Wayne N. Cohen

Name: Wayne N. Cohen

 

17